Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
Claims 21-25 and 27-37 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/22 and 10/12/22 was filed after the mailing date of the Final Rejection on 06/08/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 37-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 21, 25, 30 and 34, the language of “wherein said pan is configured to prevent said staples from falling out of said base of said cartridge body” is functional and afforded light weight because it is predicated on a future act. Furthermore, the functional language is no supported by sufficient structure to perform the preventing of the staples from falling out of said base since cavities are merely disposed at the deck of the cartridge and are not claimed as through holes extending from the deck to the base. 
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 and 27-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (4,520,817) in view of Green et al. (5,040,715).
Regarding claims 21-25 and 27-37 Green discloses a staple cartridge assembly for use with a surgical stapling end effector, wherein said staple cartridge assembly (232; Figs. 18-19) comprises: a cartridge body (as best shown in Fig. 25), comprising: a proximal end: a distal end; a base: a deck: a longitudinal slot (258) extending between said proximal end and said distal end; staple cavities defined in said deck (Fig. 25); staples (234) removably stored in said staple cavities; and staple drivers (254) configured to support said staples; a firing member (236) movable toward said distal end during a staple firing stroke, wherein said firing member (236) is configured to lift said staple drivers toward said deck during said staple firing stroke; and a pan/tray (bottom portion of metal strip 310; as shown in Fig. 25) attachable and/or detachable against the base of the said cartridge body when the staple cartridge is not seated in the channel (208), and wherein said pan comprises: a pan slot (258; Fig. 20) aligned with said longitudinal slot of said cartridge body when said pan is attached to said cartridge body (Fig. 25), wherein said pan slot comprises: a proximal portion comprising a first width (304; fig. 23); and a distal portion comprising a second width (264; fig. 23), wherein said first width is different than said second width; wherein said first width (304; fig. 23) is greater than said second width (264); wherein said pan slot (258) is configured to receive a portion (268) of said firing member (Fig. 20; col. 10, lines 26-68); wherein said firing member comprises a wedge sled (46; Fig. 4); wherein the tray comprises a tray base (bottom portion of 310; figs. 20 and 25); a first sidewall and a second sidewall (310; Fig. 20), wherein said first sidewall and said second sidewall are positioned on opposite sides of said tray base (Fig. 25).
	Additionally, regarding claims 21, 25, 30, 34 and 37, Green’817 does not specifically discloses wherein the pan prevents said staples from falling out of said base of said cartridge body. Green’715 discloses an cartridge body comprising a deck and an staple cavities comprising through holes extending through the cartridge body (Fig. 12) and pan (140) configured to prevent staples from falling out of said base. It would have been obvious to one having ordinary skills in the art to have provided the cartridge body and pan of Green’817, as taught by Green’715 in order to prevents the staples to fall out of the body. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 25, 30, 34 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731